852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy J. NAPIER, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent.
No. 88-3079.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 21, 1988.Decided:  July 20, 1988.

Roy J. Napier, petitioner pro se.
Roscoe Conkling Bryant III, Michael John Denney (Department of Labor), for respondent.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Roy J. Napier petitions for review of the decision and order of the Benefits Review Board [BRB, or the Board] affirming the administrative law judge's denial of his claim for coal worker's disability benefits allowable under the Black Lung Benefits Act (as amended), 30 U.S.C. Secs. 901 et. seq.    We dismiss Napier's petition for want of jurisdiction.


2
The Board's decision and order affirming the administrative law judge's denial of Napier's claim was filed with the clerk of the BRB on 23 February 1988;  Napier's petition for review was filed in this Court on 25 April 1988, sixth-two days after the Board's order was filed.


3
This is a court of limited jurisdiction.  We can review decisions of the BRB only when they are brought before us under the conditions and within the times specified by statute.  The statute governing appeals from the BRB requires that an aggrieved party's petition for review be filed in the circuit court "within sixty days following the issuance of such Board order."    33 U.S.C. Sec. 921(c);  20 C.F.R. Sec. 802.410(a).  Thus, Napier's untimely petition for review fails to invoke this Court's jurisdiction and, accordingly, leaves us with no alternative but to dismiss.   See Rich v. Director, Office of Workers' Compensation Programs, 798 F.2d 432 (11th Cir.1986), and Clay v. Director, Office of Workers' Compensation Programs, 748 F.2d 501 (8th Cir.1984).


4
We dispense with oral argument since it would not significantly aid the decisional process.  See F.R.App.P. 34(a) and Loc.R. 34(a).


5
DISMISSED.